Citation Nr: 9902423	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for residuals of a 
right eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had five years and nine months of active duty at 
the time of his separation from service in March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
RO, which denied claims of service connection for a chronic 
low back disorder and residuals of a right eye injury.  

The veterans sworn testimony was obtained before a hearing 
officer at the RO in June 1998.  


REMAND

A review of the claims file reveals that additional 
development pertinent to both issues on appeal is warranted.

Initially, the Board notes that further verification of the 
veterans service is necessary.  While a period of active 
duty from October 1964 to March 1967 has been verified, 
earlier service is indicated, from approximately June 1961 to 
October 1964, which has not been verified.  Additionally, the 
service medical records appear incomplete, as no report of 
separation examination or associated medical history 
(completed by the veteran) is of record.  Such evidence is of 
particular importance given that the available service 
medical records include notation of treatment for low back 
pain in June 1961, December 1962, and February 1966, with 
similar symptoms shown on treatment for a perirectal abscess 
in August 1966.  Additionally, the existing service medical 
records show a burned right cornea in October 1964, 
essentially as asserted by the veteran.  Accordingly, the RO 
should make every attempt to contact the National Personnel 
Records Center (NPRC herein) and request and obtain 
verification of all of the veterans dates of active duty, as 
well as copies of all service medical records, specifically 
to include all records dated from August 1966 to March 1967 
and any separation examination report or history.  The RO is 
reminded of the heightened duty to explain its findings were 
service medical records are unavailable or incomplete.  See 
OHare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

Additionally, during personal hearing in June 1998, the 
veteran indicated that he had been treated for the claimed 
conditions in 1967 at the VA medical center (VAMC) in 
Columbia, South Carolina.  However, as records of such 
treatment are not in the claims file, they should be obtained 
and associated with the record.  

Finally, there also appear to be outstanding private medical 
treatment records.  In October 1996, the RO requested copies 
of any records of right eye treatment from several sources, 
to include the Rubin Eye Clinic.  Most records requested have 
been received; however, there does not appear to be a 
response from the Rubin Eye Clinic.  The RO should enlist the 
aid of the veteran and his representative in securing any 
such records. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should obtain and associate 
with the claims file records of medical 
treatment of the veteran from the 
Columbia, South Carolina, VAMC, dated 
from March 1967 to the present, as well 
as any other VA treatment records 
identified by the veteran which are not 
currently associated with the veteran's 
claims file.  If any search for such 
records has negative results, that fact 
should clearly be documented in the 
claims folder.   

2.  The RO should enlist the aid of the 
veteran and his representative in 
securing medical treatment records from 
the Rubin Eye Clinic.  They should be 
advised, however, that the need to submit 
such records (and any other records in 
support of the veterans claims for 
benefits) lies ultimately with the 
veteran. 

3.  The RO should contact the NPRC and 
request verification of the veterans 
period(s) of service, to include any 
service in 1961 to March 1967, and to 
obtain associated service medical 
records, specifically to include any 
examination report or history taken in 
conjunction with his separation from 
service in March 1967.  Copies of the 
ROs written request, and the NPRCs 
response, must be maintained in the 
claims file.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for appropriate VA examination(s) 
and opinion in the event that medical 
evidence is received suggesting a nexus 
between either or both of the claimed 
conditions and service. 

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for a chronic low back 
disorder and residuals of a right eye 
injury in light of all of the pertinent 
evidence of record (to include that 
associated with the claims file on 
remand), and all applicable legal 
authority.  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
